UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

SEP 1 1

unam
This letter is in response to your June 17, 2007 electronic mail (email) inquiry to Secretary
Margaret Spellings, U .S . Department of Education, which was forwarded to the Office of Special
Education and Rehabilitative Services, Office of Special Education Programs (OSEP), for reply .
In your email, you point out differences in terminology between the Federal definition of specific
learning disability and the definitions used by the Learning Disabilities Association of America
(LDAA) and its Michigan chapter. Your email additionally describes your son's individual
special needs, and asks for clarification on the definition of hearing impairment .
In response to your inquiry about the definitions and terminology used by the LDAA, it is not
within the scope of the Department of Education's authority under the Individuals with
Disabilities Education Act (IDEA) to require national organizations to adopt the exact
definitions or terminology used in the IDEA or implementing regulations in 34 CFR Part 300
(Part B regulations) . The IDEA authorizes Federal financial assistance to States and local
educational agencies (LEAs) and authorizes OSEP to administer and carry out the programs
and activities under the IDEA . Thus, the LDAA and similar national organizations that are
not part of the State or LEA are not covered under the IDEA and are not required to use the
same definitions or terminology as the IDEA and Part B regulations . In order for a State to be
eligible to receive assistance under Pail B, it must provide assurances to the Secretary of
Education that the State has in effect policies and procedures to ensure that it meets the
eligibility requirements in section 612 of the Act and the Part B regulations . The assurances
relevant to your inquiry require a State to ensure that all children with disabilities residing in
the State who arc in need of special education and related services, arc identified, located, and
evaluated (20 U .S .C . 1412(a)(3) ; 34 CFR §300 .111) and that a free appropriate public
education (FAPE) is available to all eligible children (20 U .S .C . 1412(a)(1) ; 34 CFR
§300 .101-300 .113) . In addition, a State must provide an assurance in its application for Part
B funds that it will provide data to the Secretary of Education on any information that may be
required by the Secretary . 20 U.S .C . 1418(a)(3) ; 34 CFR §§300 .640-300.646 . Consistent
with this assurance, States receiving assistance under Part B must provide data to the
Secretary and to the public on an annual basis on the number and percentage of children with
disabilities, by race, ethnicity, limited English proficiency status, gender, and disability
category, who are receiving FAPE . 20 U .S .C . 1418(a)(1) . This is true regardless of whether
the State uses the terminology in the IDEA definition of "child with a disability," substitutes
different terms for the terminology used in the IDEA definition, or does not classify any
eligible children in the State by disability category .

4(R) MARYLAND AVE., S .W ., WASHINGTON . T) . C . 20202
www .od .gov
Our mission is to ensure equal access to education and to promote

edutauio,ul excellence throughout the Nutton .

Page 2The term "child with a disability" under Part B includes children with specified impairments
who are evaluated and determined to need special education and related services by reason of
those impairments . "Specific learning disability" and "hearing impairment" are two of the
categories listed in the definition of "child with a disability"under Part B of the IDEA . 20
U .S .C . 1401(3)(A)(i) ; 34 CFR §300 .8(a)(1) . A State is not required to use the precise
terminology of the IDEA in describing children who meet the criteria for a "child with a
disability," provided that all children who arc in need of special education and related services
who have impairments listed in the Part B definition of "child with a disability" receive
appropriate instruction and services .
It is important to note that the IDEA does not require children to be identified with a particular
disability category for purposes of the delivery of special education and related services . A
child is entitled to FAPE under Part B and not to a particular label . Implicit in the definition of
FAPE is the requirement that a child with a disability be provided with special education and
related services in conformity with the child's individualized education program (IEP) in the
least restrictive environment, 71 Fed . Reg . 46540, 46553 (August 14, 2006) . In the evaluation
process, the Part B regulations require the use of a variety of assessment tools and strategies to
gather relevant functional, developmental, and academic information about the child, including
information provided by the parent, that may assist in determining whether the child is a child
with a disability and the content of the child's IEP . 34 CFR §300 .304(b)(1) . The child's IEP
must include, among other things, a statement of measurable annual goals designed to meet the
child's needs that result from the child's disability to enable the child to be involved in and
make progress in the general curriculum and the child's other educational needs that result from
the disability . 20 U .S .C . 1414(d)(1)(A)(i)(II) . These provisions underscore that it is the child's
unique, identified needs, not the child's disability category, that determine the services to be
provided to the child .
Based on section 607(e) of the IDEA, we are informing you that our response is provided as
informal guidance and is not legally binding, but represents an interpretation by the U .S .
Department of Education of the IDEA in the context of the specific facts presented .
We hope that you find the above explanation helpful . If you have any further questions
regarding the requirements of Part B that have been discussed in this response, please
contact Dr. Al Jones, the Michigan State contact for Part B in the Monitoring and State
Improvement Planning Division, at (202) 245-7394 .
Sincerely,

A4
Patricia J . Guard
Acting Director
Office of Special Education
Programs

cc : Dr . Jacquelyn Thompson

